Citation Nr: 1220109	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

The Veteran presented testimony at a personal hearing in March 2012 before the undersigned.   A copy of the transcript is contained in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's claim for service connection for a low back disability, at his March 2012 hearing, the Veteran stated that he had been receiving treatment for his low back ever since he moved back to Shreveport, Louisiana, and since separating from service.  Also, the March 2010 VA examiner, when reviewing the Veteran's treatment records, made reference to complaints of back pain and physical therapy sessions that are not contained in the claims file.  In that regard, VA treatment records currently in the claims file include one 1996 record showing that the Veteran underwent an MRI and then records dated from 2007 to 2009.  Accordingly, because the Veteran has stated that he had sought treatment for his low back since separating from service, and it appears records are available from the VA that have not been obtained and associated with the claims file, a search for additional records should be made on remand.  Significantly, the March 2010 VA examiner based her conclusion in part on the lack of continuity of symptomatology, and so such records are pertinent to the Veteran's claim.  

With regard to the Veteran's claim for service connection for prostate cancer and residuals thereof, at his March 2012 hearing, the Veteran stated that while stationed in Germany from 1962 to 1964, he would be ordered to patrol an area that he believed contained herbicides or other chemicals.  He stated that while on patrol, he would smell a strong chemical smell.  Prostate cancer is a disease that has been presumptively related to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The Veteran is competent to relay that when patrolling the area, he noticed a strong, chemical smell.  Thus, the Board finds that further development is necessary to determine whether the Veteran was exposed to herbicide agents or chemicals that lead to his currently diagnosed prostate cancer.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his low back disability and prostate disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include all those from VA facilities dated prior to 2007, specifically from 1964 to 2007, and after 2009.  If any of those records have been retired, attempt to obtain them from the appropriate storage facility.  All reasonable attempts should be made to obtain such records.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the United States Army & Joint Services Records Research Center (JSRRC), or any other appropriate service department, perform a search to determine whether herbicides or any other chemicals were being held in Kohlgrub, Germany, or Heidelberg, Germany, where unit "78th Engineer Battalion(c)" was stationed, from 1962 to 1964.  All reasonable attempts should be made to obtain such records.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  If it is found that chemicals or herbicides were held at the Veteran's unit in Germany, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate disability was related to his active service, to include exposure to herbicides or other chemicals kept at the base at which the Veteran was stationed?  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.

4.  After completing the above, and any additionally indicated development, to include whether a new VA examination should be scheduled to assess the etiology of the Veteran's low back disability, the Veteran's claims for service connection for a back disability and for a prostate disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

